
	
		I
		112th CONGRESS
		1st Session
		H. R. 3473
		IN THE HOUSE OF REPRESENTATIVES
		
			November 18, 2011
			Mr. Rahall (for
			 himself and Mr. Petri) introduced the
			 following bill; which was referred to the Committee on Transportation and
			 Infrastructure
		
		A BILL
		To provide employment opportunities for veterans in
		  transportation construction projects, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Mobilizing Opportunities for Veterans Employment Act of
			 2011.
		2.Veterans
			 preference in highway constructionSection 114 of title 23, United States Code,
			 is amended by adding at the end the following:
			
				(d)Veterans
				employmentRecipients of
				Federal financial assistance under this chapter shall ensure that contractors
				working on a project funded using such assistance give a hiring preference to
				veterans, as defined in section 2108 of title 5, who have the requisite skills
				and abilities to perform the construction work required under the contract.
				This subsection shall not apply to projects subject to section 140(d) of this
				title.
				.
		3.Veterans
			 preference in transit constructionSection 5325 of title 49, United States
			 Code, is amended by adding at the end the following:
			
				(k)Veterans
				employmentRecipients and
				subrecipients of Federal financial assistance under this chapter shall ensure
				that contractors working on a capital project funded using such assistance give
				a hiring preference to veterans, as defined in section 2108 of title 5, who
				have the requisite skills and abilities to perform the construction work
				required under the
				contract.
				.
		
